Rugg, C.J.
This is an action of tort to recover compensation for personal injuries sustained by the plaintiff, *106by slipping on ice, while walking on a sidewalk in front of premises owned by the defendants. • The question for decision is whether there was sufficient evidence to support a finding that the defendants artificially collected on their premises snow from which water flowed over the sidewalk forming ice whereby the plaintiff was injured. The evidence in its aspect most favorable to the plaintiff tended to show that the injuries were received on a morning when it was storming; that there was no building but only an excavation on the land of the defendants; that the sidewalk was icy with frozen slush and water; that on land of the defendants adjacent to the sidewalk was a rough open fence made of posts about three feet high set fifteen or twenty feet apart with two boards three or four inches wide lengthwise between the posts, one about half way up and the other along the top of the posts. Considerable snow had fallen previously. Between the posts was rough ice as if snow had melted and run out. “The snow was more inside the fence. The water had come from melted snow and froze that night.” “On the sidewalk outside the fence there was snow about a foot out from the fence near the posts.” There was an ordinance requiring the owner of land abutting a sidewalk encumbered with ice to cause the sidewalk to be made safe for travel.
The evidence did not warrant a verdict for the plaintiff. The case is governed in every essential by Hart v. Wright, 235 Mass. 243 and cases cited, Lucas v. Thayer, 263 Mass. 313, Grimm v. Promboim, 265 Mass. 480, and Smith v. Locke Coal Co. 265 Mass. 524.

Exceptions overruled.